Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 1 of 17

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

GAINESVILLE DIVISION
SARAH DIEKMAN,
an individual
Plaintiff,
Vv. Case No.: 1:19-cv-00227-A W-GRJ

UNIVERSITY OF FLORIDA BOARD
OF TRUSTEES, AS THE PUBLIC BODY
CORPORATE OF UNIVERSITY OF FLORIDA,

Defendant.
/

 

DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT

Defendant, the University of Florida Board of Trustees (“UF”), responds to

the remaining allegations contained in Plaintiff's Amended Complaint as follows:
JURISDICTION AND VENUE

1, This paragraph sets forth Plaintiff's jurisdictional allegations that

present legal conclusions and questions of law to be determined solely by the Court,

to which no answer is required. To the extent that a response is required, UF

generally denies that Plaintiff is entitled to any relief or remedy under any of the

statutes or laws cited.

2. Denied.

{00380290 1} 1
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 2 of 17

THE PARTIES

3. UF is without sufficient knowledge and therefore denies the
allegations contained in paragraph 3.

4. Admitted.

5. UF admits that it is an employer. However, UF denies that it was
Plaintiff's employer under any of the laws or statutes cited in paragraph 5.

6. Denied.

FACTS

7. UF is without sufficient knowledge and therefore denies the
allegations contained in paragraph 7.

8. UF is without sufficient knowledge and therefore denies the
allegations contained in paragraph 8.

9. UF is without sufficient knowledge and therefore denies the
allegations contained in paragraph 9.

10. Denied.

11. UF admits that Plaintiff began her residency program on July 1, 2013
and had a contract for the residency program. However, UF denies all other
allegations in paragraph 11.

12. UF admits that Plaintiff requested a handicap parking space.

However, all other allegations in paragraph 12 are denied.

{00380290 1} 2
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 3 of 17

13. UF admits that Plaintiff was accommodated with a handicap parking

space. However, UF denies all other allegations in paragraph 13.

14. Denied.
15. Denied.
16. Denied.
17. Denied.
18. Denied.
19. Denied.
20. Denied.
21. Denied.
22. Denied.
23. Denied.
24. Denied.
25. Denied.
26. Denied.
27. Denied.
28. Denied.
29. Denied.
30. Denied.

{00380290 1 } 3
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 4 of 17

31. UF admits that Plaintiff contacted the ADA office on March 31,
2015. UF denies all other allegations in paragraph 31.

32. UF admits that Plaintiff filed a complaint with the accrediting body,
ACGME. However, UF denies all other allegations in paragraph 32.

33. UF admits that Plaintiff spoke with Dr. Dixon on May 8, 2015. The
remaining allegations in paragraph 33 are denied.

34. Denied.

35. UF admits that Plaintiff attempted to file an ADA Grievance with the

ADA office in May 2015. However, all other allegations in paragraph 35 are

denied.
36. Denied.
37. Denied.
38. Denied.

39. UF admits that Dr. Hobbs, Dr. Averbuch and Ken Osfield met on
May 28, 2015. However, UF denies all other allegations in paragraph 39.

40. Denied.

41. Denied.

42. UF admits that Plaintiff was directed to speak to Mr. Osfield
regarding her reasonable accommodations. However, all other allegations in

paragraph 42 are denied.

{00380290 1} 4
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 5 of 17

43. Denied.
44. Denied.
45. Denied.

46. UF admits that Plaintiff was placed on academic probation in
September 2015. UF denies all remaining allegations in paragraph 46.

47. UF admits that Plaintiff took the PRITE examination. UF denies all
remaining allegations in paragraph 47.

48. UF admits Milestone scores mark the attainment of a skill level for
residents. UF denies all remaining allegations in paragraph 48.

49. UF admits that.a meeting was held on November 18, 2015,
conceming Plaintiff's accommodation requests and the meeting was attended by
Dr. Jaqueline Hobbs, Dorothy McCallister and Dr. Ken Osfield. UF is without
knowledge to “Exhibit A” since it was not attached and therefore denies the
remaining allegations in paragraph 49.

50. UF admits that Plaintiff was terminated from her residency program

on December 4, 2015. UF denies all other allegations in paragraph 50.

51. Denied.
52. Denied.
53. Denied.
54. Denied.

{00380290 1} 5
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 6 of 17

55. Denied.
56. Denied.
57. Denied.

COUNT I-— DISABILITY DISCRIMINATION IN CONTRAVENTION
OF THE FLORIDA CIVIL RIGHTS ACT

58. UF incorporates by reference the above responses to the allegations
contained in paragraphs | through 57 of the Amended Complaint.

59. This paragraph sets forth Plaintiffs jurisdictional allegations that
present legal conclusions and questions of law to be determined solely by the
Court, to which no answer is required. To the extent that a response is required, UF
generally denies that Plaintiff is entitled to any relief or remedy under any of the

statutes or laws cited.

60. Denied.
61. Denied.
62. Denied.

63. UF admits that Plaintiff was terminated from her residency program.

UF denies all other allegations in paragraph 63.

64. Denied.
65. Denied.
66. Denied.

{00380290 1} 6
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 7 of 17

UF denies all other allegations, including all allegations contained in any
wherefore clause, subparts or prayer for relief, that are not otherwise expressly

admitted herein.

COUNT II —- WRONGFUL DISCHARGE BY DEFENDANT IN
VIOLATION OF FLORIDA STATUTE SECTION 440.205

Plaintiff's Count II was dismissed by this Court and not re-filed by the
Plaintiff. See ECF No. 20.

COUNT I] —- UNLAWFUL DISCRIMINATION BASED ON SEX IN
VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT

76. UF incorporates by reference the above responses to the allegations

contained in paragraphs 1 through 57 of the Amended Complaint.

77. Denied.
78. Denied.
79. Denied.
80. Denied.

UF denies all other allegations, including all allegations contained in any
wherefore clause, subparts or prayer for relief, that are not otherwise expressly
admitted herein.

COUNT IV — SEX DISCRIMINATION BASED ON TITLE VII
81. UF incorporates by reference the above responses to the allegations

contained in paragraphs | through 57 of the Amended Complaint.

{00380290 1} 7
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 8 of 17

82. This paragraph sets forth legal conclusions and questions of law to be
determined solely by the Court, to which no answer is required. To the extent that a
response is required, UF generally denies that Plaintiff is entitled to any relief or

remedy under any of the statutes or laws cited.

83. Denied.
84. Denied.
85. Denied.
86. Denied.

87. This paragraph sets forth legal conclusions and questions of law to be
determined solely by the Court, to which no answer is required. To the extent that a
response is required, UF generally denies that Plaintiff is entitled to any relief or
remedy under any of the statutes or laws cited.

UF denies all other allegations, including all allegations contained in any
wherefore clause, subparts or prayer for relief, that are not otherwise expressly
admitted herein.

COUNT V— RETALIATION UNDER TITLE Vil

88. UF incorporates by reference the above responses to the allegations
contained in paragraphs | through 57 of the Amended Complaint.

89. This paragraph sets forth legal conclusions and questions of law to be

determined solely by the Court, to which no answer is required. To the extent that a

{00380290 1} 8
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 9 of 17

response is required, UF generally denies that Plaintiff is entitled to any relief or
remedy under any of the statutes or laws cited.

90. This paragraph sets forth legal conclusions and questions of law to be
determined solely by the Court, to which no answer is required. To the extent that a
response is required, UF generally denies that Plaintiff is entitled to any relief or

remedy under any of the statutes or laws cited.

91. Denied.
92. Denied.
93. Denied.
94. Denied.

95. This paragraph sets forth legal conclusions and questions of law to be
determined solely by the Court, to which no answer is required. To the extent that a
response is required, UF generally denies that Plaintiff is entitled to any relief or
remedy under any of the statutes or laws cited.

UF denies all other allegations, including all allegations contained in any
wherefore clause, subparts or prayer for relief, that are not otherwise expressly
admitted herein.

COUNT VI- RETALIATION UNDER FLORIDA CIVIL RIGHTS ACT

96. UF incorporates by reference the above responses to the allegations

contained in paragraphs 1 through 57 of the Amended Complaint.

{00380290 1} 9
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 10 of 17

97. This paragraph sets forth legal conclusions and questions of law to be
determined solely by the Court, to which no answer is required. To the extent that a
response is required, UF generally denies that Plaintiff is entitled to any relief or
remedy under any of the statutes or laws cited.

98. This paragraph sets forth legal conclusions and questions of law to be
determined solely by the Court, to which no answer is required. To the extent that a
response is required, UF generally denies that Plaintiff is entitled to any relief or

remedy under any of the statutes or laws cited.

99. Denied.
100. Denied.
101. Denied.
102. Denied.

103. This paragraph sets forth legal conclusions and questions of law to be
determined solely by the Court, to which no answer is required. To the extent that a
response is required, UF generally denies that Plaintiff is entitled to any relief or
remedy under any of the statutes or laws cited.

UF denies all other allegations, including all allegations contained in any
wherefore clause, subparts or prayer for relief, that are not otherwise expressly

admitted herein.

COUNT ViIl—- RETALIATION UNDER FLORIDA
WHISTLEBLOWER ACT

{00380290 1 } 10
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 11 of 17

Plaintiff's Count VII was dismissed by this Court and not re-filed by the
Plaintiff. See ECF No. 20.

COUNT VIll— VIOLATION OF THE FOURTEENTH AMENDMENT OF
THE UNITED STATES CONSTITUTION

Plaintiff's Count VIII was dismissed by this Court and not re-filed by the

Plaintiff. See ECF No. 20.

DEMAND FOR JURY TRIAL
Defendant demands a trial by jury for all issues so triable.
UF’S AFFIRMATIVE DEFENSES
First Affirmative Defense

Plaintiff fails to state a claim in Count I for discrimination based upon
disability in violation of the Florida Civil Rights Act because the Amended
Complaint does not set forth a prima facie case of discrimination based upon a
disability, nor does the Complaint allege sufficient facts to demonstrate a plausible
claim for discrimination based upon a protected class.

Second Affirmative Defense

Plaintiff fails to state a claim in Count III for discrimination based upon sex

in violation of the Florida Civil Rights Act because the Amended Complaint does

not set forth a prima facie case of discrimination based upon sex, nor does the

{00380290 1} 11
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 12 of 17

Amended Complaint allege sufficient facts to demonstrate a plausible claim for
discrimination based upon a protected class.
Third Affirmative Defense
Plaintiff fails to state a claim in Count IV for discrimination based upon sex
in violation of Title VII of the Civil Rights Act of 1964 because the Amended
Complaint does not set forth a prima facie case of discrimination based upon sex,
nor does the Amended Complaint allege sufficient facts to demonstrate a plausible
claim for discrimination based upon a protected class.
Fourth Affirmative Defense
Plaintiff fails to state a claim for retaliation in violation of Title VII of the
Civil Rights Act of 1964 in Count V of the Amended Complaint. The Amended
Complaint does not allege sufficient facts to demonstrate a plausible claim for
retaliation. Plaintiff also fails to allege that the protected activity Plaintiff allegedly
engaged in was the but-for cause of the adverse employment action alleged in the
Amended Complaint. See Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338
(2013).
Fifth Affirmative Defense
Plaintiff fails to state a claim for retaliation in violation of the Florida Civil
Rights Act in Count VI of the Complaint. The Amended Complaint does not allege

sufficient facts to demonstrate a plausible claim for retaliation. Plaintiff also fails to

{00380290 1 } 12
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 13 of 17

allege that the protected activity Plaintiff allegedly engaged in was the but-for cause
of the adverse employment action(s) alleged in the Complaint. See Univ. of Texas
Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013).
Fifth Affirmative Defense
UF denies that any harassment towards Plaintiff occurred. Notwithstanding,
to the extent that Plaintiff can demonstrate that any gender motivated harassment
towards Plaintiff occurred, UF took reasonable steps to prevent and promptly correct
any gender motivated harassment that may have been directed towards Plaintiff in
the workplace, and Plaintiff unreasonably failed to take advantage of UF’s
preventive or corrective measures.
Sixth Affirmative Defense
This Court lacks subject matter jurisdiction over Plaintiffs’ claims, because,
in order to exhaust all administrative remedies, Plaintiff must appeal UF’s final
decision by judicial review in the Eighth Judicial Circuit Court.
Seventh Affirmative Defense
At all times material hereto, UF acted in good faith and with reasonable
grounds for believing that it was not violating the Florida Civil Rights Act and Title

VII of the Civil Rights Act of 1964.

{00380290 1} 13
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 14 of 17

Eighth Affirmative Defense
Any and all actions taken by UF with regard to Plaintiff were taken for
legitimate, non-discriminatory and non-retaliatory business and/or administrative
reasons that were unrelated to Plaintiff's gender, alleged disability or alleged
engagement in protected activity.
Ninth Affirmative Defense
UF maintains a well-publicized policy and practice prohibiting discrimination
and retaliation, which is communicated, distributed, and enforced. Thus, UF
exercised reasonable care to prevent discrimination or retaliation from occurring.
Tenth Affirmative Defense
To the extent Plaintiff is able to demonstrate that her sex, alleged disability or
alleged protected activity was a motivating factor in any adverse employment action
challenged by Plaintiff, UF would have taken the same action with respect to
Plaintiff absent any consideration of Plaintiff's gender, alleged disability or
engagement in protected activity.
Eleventh Affirmative Defense
Plaintiff is not entitled to all or some of the relief requested in the Amended
Complaint because the alleged adverse employment action was predicated upon

grounds other than, and would have been taken absent, Plaintiff's purported exercise

{00380290 1} 14
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 15 of 17

of rights protected by the Florida Civil Rights Act and Title VII of the Civil Rights
Act of 1964.
Twelfth Affirmative Defense
Plaintiff was not a qualified individual covered under the Florida Civil
Rights Act.
Thirteenth Affirmative Defense
Plaintiff was provided reasonable accommodations throughout her tenure as
a resident at UF. However, Plaintiff sought a fundamental alteration of the residency
program that was more than the reasonable “modification” required by the Florida
Civil Rights Act.
Fourteenth Affirmative Defense
Plaintiff's claims are barred, in whole or part, by failure of Plaintiff to
institute this action within the time required and fulfill the conditions precedent and
mandatory claim processing rules required by the Florida Civil Rights Act.
Fifteenth Affirmative Defense
Plaintiff's damages recoverable pursuant to her claim in Counts I, III, VI, and
VI if any, are capped by the limitations set forth in sections 760.11 and 768.28,
Florida Statutes, and any other applicable limitations. Plaintiff's damages
recoverable pursuant to her claim in Counts IV and V, if any, are capped by the

limitations set forth in 42 U.S.C. § 1981, and any other applicable limitations.

{00380290 1} 15
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 16 of 17

Sixteenth Affirmative Defense
UF is entitled to a setoff from any damages that may be awarded in this case
based upon any and all payments or benefits paid or otherwise available to Plaintiff
from any collateral sources or other sources of income.
Seventeenth Affirmative Defense
Plaintiff has failed to mitigate her damages by failing to take reasonable
measures to obtain future employment. Any recovery made by Plaintiff should be
setoff, barred or reduced accordingly.
Eighteenth Affirmative Defense
Plaintiff's claims seeking damages for emotional distress/mental
anguish are barred, in whole or part, by a stressor affecting Plaintiff mental condition
that was caused by factors independent of the alleged actions in the Complaint.
Nineteenth Affirmative Defense
UF has retained the undersigned attorneys and is obligated to pay them a
reasonable fee. Pursuant to the applicable attorney’s fees provision of the Florida
Civil Rights Act, Title VII of the Civil Rights Act of 1964, and 42 U.S.C. § 2000e-

5, Plaintiff is obligated to pay same.

Dated this 22nd day of June 2020.

{00380290 1} 16
Case 1:19-cv-00227-AW-GRJ Document 24 Filed 06/22/20 Page 17 of 17

Respectfully submitted,

ALEXANDER DEGANCE BARNETT P.A.

By: Cr 4 7 WR,

Mark G. Alexander

Florida Bar No. 434078

E-mail: mark.alexander@adblegal.com
David E. Chauncey

Florida Bar No. 0119497

E-mail: david.chauncey@adblegal.com
E-mail: mailbox@adblegal.com

1500 Riverside Avenue

Jacksonville, FL 32204

(904) 345-3277 Telephone

(904) 345-3294 Facsimile

Attorneys for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on June 22, 2020, a copy of the foregoing was furnished
by email to Andrew J. Salzman, Unice, Salzman, Jensen, P.A., 1815 Little Road,
Trinity, Florida 34655 (asalzman@unicesalzman.com,
service@unicesalzman.com, cposs@unicesalzman.com)

6 YO

XN » a LL

ATTORNEY /

 

{00380290 1} 17
